DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the ground(s) on page 2 of the reply filed on 05/26/2022.  This is found persuasive. The restriction requirement is withdrawn. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second color light different from a wavelength of the first color light” is unclear and indefinite as the term “different” is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite.
Claim 1 recite ‘the plurality of pixels comprising first to third sub-pixels” is unclear and indefinite as to how there can be a plurality of pixels if the plurality of pixels comprising first to third sub-pixels since a pixel would comprise first to third sub-pixels. As such the claim is unclear and indefinite.
Claim 1 recites “first light emitting element that is provided in each of the first and second sub- 10pixels” is unclear and indefinite as to how one light emitting element which the applicant call “first light emitting element” can be located in two locations which are the first and second sub- 10pixels at the same time? Is the applicant meaning that there are two light emitting elements of the same type of configuration and the two light emitting elements are located in the first and second sub-pixels, respectively? As such the claim is unclear and indefinite.
Claim 1 recites “a color conversion layer disposed on the first and second light emitting elements, the color conversion layer being configured to convert the first color light into 15light of a set color for each corresponding sub-pixel, wherein the color conversion layer includes a color conversion pattern positioned to correspond to each sub-pixel” is unclear and indefinite to how the color conversion layer includes a color conversion pattern positioned to correspond to each sub-pixel, and there are three sub-pixels as claimed, but then the applicant claims that color conversion layer disposed on the first and second light emitting elements and did not claim it is on the third sub-pixel, then how the color conversion layer includes a color conversion pattern positioned to correspond to each sub-pixel? As such it is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. 20180047800.

    PNG
    media_image1.png
    582
    426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    1042
    media_image2.png
    Greyscale


Regarding claim 1, fig. 1 of Choi discloses a display device comprising: 
a substrate BS1 comprising a display region PA and a non-display region NPA; 
a plurality of pixels PX provided in the display region, the plurality of pixels comprising first to third sub-pixels (anyone of PX1, anyone of PX2 and anyone of PX3 in the PA) each having a light emitting region OLED configured to emit light; 
a first light emitting element (OLED of PA1/PA2) that is provided in each of the first and second sub-pixels and is configured to emit a first color light (blue), and a second light emitting element (OLED of PA3) that is provided in the third sub-pixel PX3 and is configured to emit a second color light different (different to a degree due to process variation and no two random variables are exactly alike and different to a degree) from a wavelength of the first color light; and 
a color conversion layer QD1/QD2 disposed on the first and second light emitting elements, the color conversion layer being configured to convert the first color light into light of a set color for each corresponding sub-pixel, wherein the color conversion layer includes a color conversion pattern positioned to correspond to each sub-pixel (one for each of PX1-PX3).
Regarding claim 12, fig. 4B of Choi discloses further comprising a planarization layer CL disposed on the color conversion layer to cover the color conversion layer.

Regarding claim 18, par [0049] of Choi discloses wherein each of the first to third sub-pixels comprises at least one transistor disposed on the substrate to be coupled to a corresponding light emitting element and an insulating layer CL disposed on the at least one transistor.

Claims 1-2 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. 20180074372.


    PNG
    media_image3.png
    489
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    399
    526
    media_image4.png
    Greyscale


Regarding claim 1, figs. 1-2 of Takeya discloses a display device 200 comprising: 
a substrate 132 comprising a display region and a non-display region (see fig. 1 – region surrounding display region of fig. 1 such as blocking layer region of 126d); 
a plurality of pixels (bottom of par [0054]) provided in the display region, the plurality of pixels comprising first to third sub-pixels (see fig. 1) each having a light emitting region (112a, 112b, 112a) configured to emit light (fig. 2); 
a first light emitting element 112a that is provided in each of the first SP1 and second sub-pixels SP3 and is configured to emit a first color light (blue – par [0054]), and a second light emitting element (112b) that is provided in the third sub-pixel PA3 and is configured to emit a second color light (green – par [0054]) different from a wavelength of the first color light; and 
a color conversion layer 126 disposed on the first and second light emitting elements, the color conversion layer being configured to convert the first color light into light of a set color (color after 126 is set) for each corresponding sub-pixel, 
wherein the color conversion layer includes a color conversion pattern (pattern of 126c/126d/126e,126e) positioned to correspond to each sub-pixel.

Regarding claim 2, Takeya discloses wherein the first color light has the wavelength (blue) shorter than that of the second color light (green).

Regarding claim 13, fig. 2 of Takeya discloses wherein each of the first light emitting element and the second light emitting element comprises a light emitting diode having a column shape having a nano scale to a micro scale.

Regarding claim 14, fig. 2 of Takeya wherein each of the first light emitting element and the second light emitting element is disposed on the substrate, and has a first end portion and a second end portion in a length direction.

Regarding claim 15, fig. 2 and par [0058] of Takeya discloses wherein each of the first light emitting element and the second light emitting element comprises: a first semiconductor layer corresponding to one of the first end portion and the second end portion and doped with a first conductivity dopant; a second semiconductor layer corresponding to a rest of the first end portion and the second end portion and doped with a second conductivity dopant; and an active layer provided between the first semiconductor layer and the second semiconductor layer.

Regarding claim 16, fig. 2 of Takeya discloses further comprising: a first electrode 122 disposed on the substrate, the first electrode being adjacent to the first end portion of each of the first and second light emitting elements; a second electrode 116 disposed on the same plane (plane of 132 top surface) as the first electrode, the second electrode being adjacent to the second end portion of each of the first and second light emitting elements; a first contact electrode 152 electrically connected to the first electrode and the first end portion of each of the first and second light emitting elements; and a second contact electrode 134 electrically coupling the second electrode and the second end portion of each of the first and second light emitting elements.

Regarding claim 17, fig. 2 of Takeya discloses wherein: each of the first and second electrodes includes a first portion (into the page portion) extending along with a first direction (into the page) and a second portion (across the page portion) extending along with a second direction different (across the page) form the first direction; and the second direction is parallel to the length direction  (x length direction) of each of the first and second light emitting elements.

Claims 1-3, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. 20180006106.

    PNG
    media_image5.png
    413
    504
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    450
    674
    media_image6.png
    Greyscale


Regarding claim 1, figs. 1 and 4 of OH discloses a display device comprising: 
a substrate BS1 comprising a display region and a non-display region (see fig. 1); 
a plurality of pixels (fig. 1 , examiner considers PA to a pixel and there are a plurality of) provided in the display region, the plurality of pixels comprising first to third sub-pixels (PA1, PA2, PA3 are sub-pixels of PA) each having a light emitting region configured to emit light (fig. 4); 
a first light emitting element EML1 that is provided in each of the first PA1 and second sub-pixels PA2 and is configured to emit a first color light (blue – par [0070]), and a second light emitting element (EML1/EML2 combination) that is provided in the third sub-pixel PA3 and is configured to emit a second color light different from a wavelength of the first color light; and 
a color conversion layer (CF (CF1, CF2, CF3)) disposed on the first and second light emitting elements, the color conversion layer being configured to convert the first color light into light of a set color (color after CF)) for each corresponding sub-pixel, 
wherein the color conversion layer includes a color conversion pattern (CF1, CF2, CF3) positioned to correspond to each sub-pixel.

Regarding claim 2, Oh discloses wherein the first color light has the wavelength (blue) shorter than that of the second color light (has yellow as well as blue and yellow is longer than blue).

Regarding claim 3, Oh discloses wherein the first color light comprises a first blue-based light (EML1 is blue) and the second color light comprises a second blue-based light different from the first blue-based light (EML1/EML2 is EML1 and EML1/EML2 is different from EML1).

Regarding claim 12, fig. 4 of OH discloses further comprising a planarization layer BS2 disposed on the color conversion layer to cover the color conversion layer.

Regarding claim 18, fig. 2 of OH discloses wherein each of the first to third sub-pixels comprises at least one transistor disposed on the substrate to be coupled to a corresponding light emitting element and an insulating layer L3 disposed on the at least one transistor.

Regarding claim 19, fig. 2 of OH discloses further comprising: a wall PDL disposed between the insulating layer and each of first AN and second electrodes CE, wherein the wall includes an insulating materials (the material composition of PDL is materials) and protrudes toward a top of the substrate in a cross-sectional view.

Regarding claim 20, fig. 2B of OH discloses wherein: each of the first and second electrodes has a shape corresponding to the wall; and each of the first electrode, the second electrode, and the wall is a reflecting member (they all reflect to a deflect a degree) that reflects light emitted from the first and second light emitting elements toward a top of the first and second light emitting elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 2, Choi discloses claim 1,but does not discloses wherein the first color light has the wavelength shorter than that of the second color light. 
However, it would have been obvious form a device of Choi comprising wherein the first color light has the wavelength shorter than that of the second color light in order to take in consideration of natural random variable following bell shape curve within +/- 3 sigma.

Regarding claim 3, it would have been obvious to form a device of Choi comprising wherein the first color light comprises a first blue-based light and the second color light comprises a second blue-based light different from the first blue-based light in order to take in consideration of natural random variable following bell shape curve within +/- 3 sigma. Note the forming of light emitting element has random variation and therefore, the light output would have random variation.

Regarding claim 4, fig. 4B of Choi discloses wherein the color conversion pattern comprises: a first color conversion pattern QD1 corresponding to the first sub-pixel, the first color conversion pattern being configured to convert the first color light into red light; and a second color conversion pattern QD2 corresponding to the second sub-pixel, the second color conversion pattern being configured to convert the first color light into green light.

Regarding claim 5, fig. 4B of Choi discloses wherein the color conversion layer comprises a light blocking pattern BM provided between the first to third sub-pixels.

Regarding claim 6, fig. 4B of Choi discloses each of the first and second color conversion patterns comprises a quantum dot.

Regarding claim 7, par [0068] of Choi discloses wherein the quantum dot of the first color conversion pattern is a red quantum dot, and the quantum dot of the second color conversion pattern is a green quantum dot.

Regarding claim 8, fig. 4B of Choi discloses wherein the color conversion pattern further comprises a third color conversion pattern (region of CL between BM in PX3 is a type of color conversion pattern) that corresponds to the third sub-pixel.

Regarding claim 9, fig. 4B of Choi discloses wherein the third color conversion pattern includes a transparent layer CL configured to allow the second color light to be transmitted therethrough.

Regarding claim 10, fig. 4B of Choi disclose wherein the third color conversion patterns does not include the quantum dot.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of OH.
Regarding claim 11, Choi discloses claim 11, but does not discloses wherein the third color conversion pattern includes a blue color filter.

    PNG
    media_image7.png
    473
    684
    media_image7.png
    Greyscale

	However, fog. 3B of OH discloses a third color conversion pattern CF3 includes a blue color filter.
	In view of such teaching, it would have been obvious to form a device of Choi comprising wherein the third color conversion pattern includes a blue color filter such as taught by OH in order to produce white light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829